      Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 1 of 16




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI



              PLAINTIFF’S THIRD RESPONSE TO ORDER ECF No. 218

Plaintiff now responds to the commandment “Plaintiff shall respond under oath to the following

interrogatories: a. Identify every statement made by Defendant that Plaintiff claims was

defamatory toward Plaintiff and, for each such statement, provide a citation to a specific

source.” (See ECF No. 208 for language). This is the THIRD response to ECF no. 218.

Plaintiff reserves the right to submit follow-up pleadings on this matter until the deadline of

April 30, 2021.

That response is contained herein and are certified under the penalties of perjury as truthful. All

representations included herein are fair and accurate reproductions of the original sources.

A Certificate of Service appears on the LAST page of this pleading.

Signed this twenty second (3/22) day of March, 2021.

                                     Respectfully,




                                     D. Geo. Sweigert
                                                                    D. GEORGE SWEIGERT
                                                                     GENERAL DELIVERY
                                                                   NEVADA CITY, CA 95959
                                                       SPOLIATION-NOTICE@MAILBOX.ORG




                                                 1
Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 2 of 16




                                                           Statement no.22
                                                   (Posts of the Defendant)




                                 2
Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 3 of 16




                                                           Statement no.23
                                                   (Posts of the Defendant)




                                 3
Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 4 of 16




                                                           Statement no.24
                                                   (Posts of the Defendant)




                                 4
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 5 of 16




                                                              Statement no.25
                                                       (Defendant to audience)
Comments made by Defendant:




                                     5
Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 6 of 16




                                 6
 Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 7 of 16




                                                                           Statement no.26
                                                                      (Defendant’s posts)




Above: Redacted tweet of Jason Goodman, “Cyberstalker / deadbeat dad David Sweigert
           abandons his own son XXXXX to troll me with fake news …”




                 Above: The above tweet was sent to these addresses

           See page 19 of the First Supplemental Complaint (ECF no. 150)


                                         7
     Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 8 of 16




                                                                                  Statement no.27
                                                                                (Defendant’s posts)




Above: Def. Goodman’s 03/30/2020 e-mail message to 22 people, declaring that the Plaintiff is
“mentally unstable and is a serial stalker … he is attempting to disrupt public health services and
                                    sow panic amid this crisis..”




Above: Jason Goodman’s 3/30/2020 e-mail message to the Plaintiff, “F__k you you psychopath.
                If the courts ever reopen I will not rest until you are in jail.”




   Above: Jason Goodman’s 5/31/2020 e-mail message to 11 people that Plaintiff is a “cyber
                stalker … as well as wife swapping with his own brother …”.
                See page 21 of the First Supplemental Complaint (ECF no. 150)



                                                 8
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 9 of 16




                                                                                Statement no.28
                                                                               (Defendant’s posts)




 Above: Def. Goodman’s 7/22/2020 e-mail message responding to a request to remove tweet’s
  with the name of the Plaintiff’s son states, “[y]ou are a public menace and likely a danger to
                                             yourself.”




Above: Def. Goodman’s 6/19/2020 e-mail message to 13 people stating the Plaintiff is “a serial
                  cyberstalker … he is believed to be mentally ill…”.
                See page 22 of the First Supplemental Complaint (ECF no. 150)




                                                9
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 10 of 16




                                                                                Statement no.29
                                                                            (Defendant’s posts)




      Above: Def. Goodman’s tweets of 04/26 and 04/27/2020 labeling the Plaintiff as a
“cyberstalker” (this is a mere sampling) and “show him how counterproductive his lame attempts
                                              are..”




 Above: Def. Goodman’s tweet of 05/12/2020 labeling the Plaintiff as a “deadbeat dad brother
    Dave who really should call his abandoned special needs son XXXXX…” (redacted)
                See page 23 of the First Supplemental Complaint (ECF no. 150)




                                             10
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 11 of 16




                                                                                Statement no.30
                                                                              (Defendant’s posts)




Above: Def. Goodman’s tweet of 05/06/2020 stating, that Plaintiff is a “dead beat dad and serial
      cyberstalker”(this is a mere sampling) and “show him how futile his efforts are..”.




 Above: Def. Goodman tweet of 05/02/2020 stating, that the Plaintiff “is a serial cyber stalker
                           &self admitted wife swapper…”




 Above: Def. Goodman tweet of 04/27/2020 stating “David George Sweigert is a cyber stalker”
        and “counteract his feckless efforts by supporting Crowdsource The Truth…”
              See page 24 of the First Supplemental Complaint (ECF no. 150)



                                              11
   Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 12 of 16




                                                                               Statement no.31
                                                                            (Defendant’s posts)




  Above: Def. Goodman tweet of 05/21/2020 stating, “David Sweigert, deadbeat dad/social
                                     engineer..”




Above: Def. Goodman’s tweet of 04/27/2020 stating Plaintiff is “a malicious cyber stalker” and
                                   “& wife swapping”


               See page 25 of the First Supplemental Complaint (ECF no. 150)




                                             12
 Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 13 of 16




                                                                            Statement no.32
                                                                          (Defendant’s posts)




Above: Example of the multiple (usually a dozen) tweets per day disparaging the Plaintiff


            See page 26 of the First Supplemental Complaint (ECF no. 150)




                                           13
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 14 of 16




                                                                                Statement no.33
                                                                             (Defendant’s posts)




Above: Def. Goodman uses the image of the Plaintiff to support his theory of “social engineers”




                  Above: Photo attached to Defendant’s tweet of 04/12/2020


                See page 31 of the First Supplemental Complaint (ECF no. 150)




                                              14
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 15 of 16




The undersigned hereby attests that the foregoing exhibits are true reproductions of the original

source documents.

Signed this twenty second (3/22) day of March 2021.

                                    Respectfully,




                                    D. Geo. Sweigert




                                               15
    Case 1:18-cv-08653-VEC-SDA Document 231 Filed 03/22/21 Page 16 of 16




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty second
(3/22) day of March, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                    Jason Goodman, CEO
 U.S. District Court 500 Pearl Street            Multimedia System Design, Inc.
 New York, New York 10007-1312                   252 7th Avenue, Apart. #6S
 temporary_pro_se_filing@nysd.uscourts.gov       New York, NY 10001
                                                 truth@crowdsourcethetruth.org




                                                                 D. GEORGE SWEIGERT
                                                                     Pro Se Non-Attorney
                                                                  GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959




                                            16
